Citation Nr: 1713776	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  13-06 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel
INTRODUCTION

The Veteran had active duty service from July 1980 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  A transcript of that appeal has been associated with the claims file.  

In February 2015, the Board remanded the above issues for further development.  The claims are now ready for adjudication.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from active duty service.

2.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated November 2011 and March 2011 VA's notice requirements were met with respect to the issues addressed in this decision.  The VCAA letters were received prior to the most recent adjudications by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes private treatment records, VA examinations and opinions, and lay evidence.  The Board acknowledges that the Veteran's service treatment records (STRs) are incomplete; however, the RO has exhausted all possible avenues to obtain a more complete set.  The RO set forth its actions in a formal finding of unavailability dated November 2011.  The Board finds that the record as it stands includes additional adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

Multiple VA opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus have also been obtained, and the Board finds that the September 2015 opinion satisfies VA's duty to provide an adequate opinion.  In this regard, the Board notes that the Veteran initially underwent a VA audiological examination in December 2011.  In February 2015, the Board remanded the appeal for an addendum medical opinion to allow for consideration of newly received private audiograms from the Veteran's employer and comment on the Veteran's private treatment records.  Such opinion was obtained in June 2015, with an addendum added in July 2015.  Subsequently, VA obtained the Veteran's June 1980 entrance audiogram, and such was considered in a September 2015 addendum opinion.    As explained below, while the September 2015 clinician stated that he could not provide an opinion without resorting to mere speculation, he provided a detailed rationale for such finding, such that it is a legitimate inconclusive opinion.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The undersigned explained the issues on appeal and sought testimony from the Veteran regarding the manifestations and causation of his disabilities.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Moreover, as discussed above, VA obtained an adequate opinion in September 2015, such that the Board finds that the AOJ has substantially complied with the February 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims for service connection herein decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria & Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Additionally, in Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is claiming entitlement to service connection for bilateral hearing loss and tinnitus.  He has reported experiencing a high level of noise exposure in service due to his military occupational specialty as an air cargo specialist and believes that his current hearing impairment is related to such exposure.  As noise exposure is consistent with the conditions of his service, the Board finds that he was exposed to noise during his military service.  38 U.S.C.A. § 1154(a). 

Additionally, the record reflects that the Veteran has a current diagnosis of bilateral hearing loss and tinnitus.  Accordingly, the following analysis will focus on whether such disabilities are related to service.

Of record is the Veteran's June 1980 entrance examination, which shows hearing within normal thresholds and that the Veteran's ears were evaluated as clinically normal, with no reported history of hearing loss symptomology.  As indicated, the remainder of the Veteran's service treatment records are unavailable, with the exception of dental records.

The earliest post-service audiological records are dated in November 1994, which show left ear hearing loss and normal right ear hearing.  The Veteran underwent regular audiograms for work, which do not show right ear hearing loss until 2002.

A June 2004 private treatment note indicates that the Veteran had ringing in his ears and hearing loss, with the left worse than the right, and that such was chronic but had become worse recently.  It was noted that the Veteran had a history of Bell's palsy.  The Veteran was referred to an ENT, who saw the Veteran in July 2004.  The treatment note indicates that the Veteran reported having tinnitus, which was constant in the left ear and intermittent in the right ear, and hearing loss for many years, and that he had failed a hearing test at work recently.  He indicated that he had significant noise exposure at work and was employed by General Motors.  The Veteran also stated that he uses a shooting range and rides motorcycles,but that he uses hearing protection.  He was diagnosed with asymmetric sensorineural hearing loss and tinnitus, and it was recommended that the Veteran undergo an MRI to evaluate for a retrocochlear lesion.   The Veteran underwent an MRI in July 2004, which revealed no evidence of abnormalities in the internal auditory canals; however, there was a signal abnormality found in the Veteran's brain, suspected to relate to a demyelinating process.

The physician noted that the Veteran had asymmetric hearing loss, and that an MRI showed a small lesion consistent with a possible demyelinating process.    He was diagnosed with asymmetric hearing loss and bilateral nerve deafness.  The physician noted that he suspected the Veteran's' hearing loss to be noise related due to his work environment. 

An April 2006 note from Dr. A.L.M. states that the Veteran's chief complaint was "several neurological conditions over the last year.  At that time, the patient developed tinnitus and decreased hearing."  The Veteran was eventually diagnosed with multiple sclerosis.

The Veteran first underwent a VA audiological examination in December 2011.  He reported working at GM for the past 18 years, and that he wore hearing protection on the job.  He also reported recreational noise exposure from hunting, target shooting, power tools and riding motorcycles, and that he wore hearing protection with most of his recreational noise exposure.  The Veteran stated he had constant tinnitus, which had its onset in 1988 or 1990.  The examiner diagnosed the Veteran with bilateral hearing loss and noted that he reported constant tinnitus, but stated he could not provide an opinion without resorting to mere speculation as the Veteran's STRs and civilian employment audiograms were not available for review.

The Veteran again underwent a VA examination in June 2015, at which time the Veteran's audiograms from GM were available for review.  The examiner found that such audiograms documented normal hearing in the right ear at the time of hire, and that there was a significant decrease in hearing over the course of employment in the right ear.  He therefore concluded that such was indicative of civilian occupational noise exposure being the cause of the Veteran's hearing loss in the right ear, not military noise exposure.  Regarding the Veteran's left ear, the examiner stated he could not provide an opinion without resorting to speculation, as the initial GM hearing test, dated November 1994, showed normal to severe hearing loss in the left ear, however such test was performed eight years after separation and there was no hearing test from the time of military separation for comparison.  The examiner noted that the Veteran's left ear hearing continued to decrease over the course of employment.  With respect to tinnitus, the examiner noted that the Veteran reported an onset of such in service, but found that such was not related to service as there was no documentation of such during service.

In July 2015, VA obtained a medical opinion to address the private medical evidence indicating that the Veteran's audiological problems had their onset with his neurological symptomatology.  The physician opined that the Veteran's multiple sclerosis was not the likely cause of his asymmetrical hearing loss, citing medical studies finding that MS-related hearing threshold deficits are episodic and primarily dependent on lesions within the eight nerve or brainstem.  He added though, that without the Veteran's STRs, he was unable to provide an opinion as to whether the Veteran's diagnosed bilateral hearing loss and tinnitus were causally or etiologically related to his service without resorting to mere speculation.

Subsequently, VA obtained the Veteran's June 1980 entrance audiogram, and obtained another addendum opinion in September 2015 to afford consideration of such.  The physician stated that his July 2015 opinion remained unchanged, and that he was unable to provide an opinion regarding the Veteran's bilateral hearing loss and tinnitus without resorting to mere speculation, in the absence of STRs after the Veteran's enlistment, upon separation, and in the interval until he was employed by GM in 1994.  In support of his inability to provide such an opinion, he noted that the Veteran's enlistment audiogram documented hearing levels within acceptable Air Force standards, and that there was no available medical evidence until the Veteran was employed by GM in 1994.  He noted the Veteran's statement that his hearing had worsened over the years, but that he did not seek treatment until approximately 2004, when it became a problem for him because he could not hear his infant son, and that during the course of such evaluation, he was ultimately diagnosed with multiple sclerosis.  The examiner went on to recount the Veteran's medical history, to include his history of noise exposure during service, occupational exposure and recreational exposure.  He noted that the Veteran's hearing loss had progressed over the course of his employment at GM, and his previous opinion that MS was not likely the cause of such.

The Court has held that, when a medical examiner concludes that he or she is unable to provide a nexus opinion, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, as highlighted above, the examiner has explained specifically why he is not able to offer an opinion as to whether the Veteran's bilateral hearing loss and tinnitus are related to service, noting his history of both in-service and post-service noise exposure, and the lack of documentation to determine the onset of such disorders.
 
For these reasons, the Board finds the September 2015 opinion, which was based on the complete record, is a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Consequently, the VA opinion provides neither positive nor negative support for service connection.  See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (holding that when an examiner is unable to come to an opinion such "non-opinion" is neither positive nor negative support for a claim of service connection and is, therefore, not probative evidence).  Thus, there is no medical opinion evidence linking the Veteran's current bilateral hearing loss and tinnitus to service.  With respect to the remaining VA opinions described above, the Board notes that there are some deficiencies, to include insufficient rationales.  The Board has included such opinions only for the relevant medical history contained therein, and has not factored such opinions in the outcome of the Veteran's claims.  Moreover, as such opinions are not favorable to the Veteran's claims, there is no prejudice to him.  

The Board notes that the Veteran is competent to describe his symptoms of bilateral hearing loss and tinnitus in service as well as continuity of such symptomatology after service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, however, the Board finds that such statements are outweighed by the record.  In particular, although the majority of the Veteran's service treatment records are not of record, on February 1985 and January 1986 dental treatment records, the Veteran was asked to note any history of medical treatment.  He noted only common colds, INH treatment, tuberculosis, and venereal disease.  Additionally, the Veteran filed a VA disability compensation claim for service connection in 1986, shortly after service, but did not claim service connection for bilateral hearing loss or tinnitus, or make any mention of any hearing-related symptomatology.  He claimed only tuberculosis and alcohol abuse.  

Accordingly, the Board finds that the Veteran's reports of continuity of symptomatology relating to his bilateral hearing loss and tinnitus are outweighed by the record which shows that he did not report any hearing-related complaints in February 1985 and January 1986, or include such with his 1986 service-connection claim.

Moreover, the Board notes that the while the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms such as decreased hearing acuity and ringing in his ears, the diagnosis and extent of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion as to the onset and etiology of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Additionally, the Board notes that presumptive service connection for bilateral hearing loss or tinnitus is not warranted, as the record does not demonstrate that such disabilities were manifest to a compensable degree within one year of service separation.

Given the above, there is no probative medical evidence linking the Veteran's bilateral hearing loss and tinnitus to service.  While the Board is sympathetic to the Veteran's disabilities, without competent evidence of a link between the claimed disabilities and service, service connection cannot be established.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a bilateral hearing loss and tinnitus, as such disabilities did not manifest to a compensable degree within one year of service separation, the record weighs against continuity of symptoms since service and there is no competent medical evidence suggesting or establishing a positive nexus.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107 (b) is not applicable, as there is no approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


